Title: To James Madison from Robert Ritchie, 11 May 1801
From: Ritchie, Robert
To: Madison, James


Sir.Port Republicain May 11th 1801
A Correspondence having taken place between this Government & myself relative to the enlargement from the Prison of this City of James Sanby a Native of Beverley in the State of Massachusets I have thought it proper to lay it before you, by enclosing to you Copies of the letters that have passed on this subject.
I beg your reference to them for an explanation of the cause—a more particular detail of the circumstances I will take the liberty of giving you, in order to Shew the ground upon which I undertook the application. On visiting the Prisoner his youthfulness attracted my attention, and his Artless Story prejudiced me in his favour, contrasted by the horrid & bloodthirsty appearance of the Creole Spaniards with whom he was herded & criminally implicated. He implored my interference in his behalf, and assured me that but for his denunciation the Crime would have remained unknown.
I waited on General Age the Commanding Officer of the Town to enquire into the truth of what the Youth asserted, and found that he had received from the Commandant of Jacmel, where the first examination was had, the Seperate Declarations of each Person that was found onboard the Vessel.
Those of the Spaniards were contradictory and evasive—some of them allowing they had quarelled with their officers—& had given them the boat to proceed to Shore with—Others declared the Captain & Mate had abandoned the Vessel of their own accord. The American James Sanby openly & explicitly denounces the Crime that was committed and describes the mode in which it was effectd, & attributing the preservation of his own life to their supposing he would be useful to them in navigating the vessel.
Having the strong presumpti⟨on⟩ of his innocence—his quality of Informer entitled him to a difference of treatment from the others—but when I considered the Prisoner’s situation, the nature of the Government—and that if Trial was had, it would be before a Military Tribunal or Court Martial—the only one that has cognizance in these Cases—The natural repugnance that arises in an American breast against a Tribunal thus constituted—the inquietude and distress that it would occasion to the young Mans Parents who I was told are decent People in the Town of Beverley; to learn that the decision of their Sons life or death was at the will of a few Military officers, armed with the dreadful severity of their penal code—I thought it a Case backed with sufficiently strong inciting circumstances to justify my interference and that even if the principle I founded it upon was not a sound one, I felt on such an occasion a little overstepping might be laudable.
Having thus determined—I demanded his release from General Age Who assured me he would immediately have granted it, if he possessed the faculty—but that as a State Prisoner he was at the particular disposition of the Commander in Chief. He however gave orders for the seperating him from the Spaniards, and the according to him the liberty of the Prison.
I immediately made the written application to the General (who was then at the Spanish City of St Domingo) contained in my letter of the 28th. Feby.
It appears by his answer that the multiplicity of his occupations on taking possession of that Country was the cause of his giving an hurried answer, without duly considering the nature of the application.
On his arrival here some short time afterwards I had a Personal conference with him on the subject. The Case being totally novel to him, it created a Situation in his mind how to act. I however urged it to him in so strong a point of view that he acquiesced, with the mental reservation however to a spice of jurisdictional pride “que ce n’etoit par devoir mais bien pour maintenir la bonne intelligence &c.”
The material point gained, I thought no further discussion necessary.
The Lad in question aged between Sixteen & seventeen I send to America on the Brig Dorsey of New York Saml. Ells Master, being a Merchant vessel I could not send him as a Prisoner.
I have however directed Capt. Ells on his arrival at New York, to deliver him into the custody of the Marshall of the District, that should the Government think it right further to investigate his innocence he may detain him untill he receives orders from the Proper Authority. With great respect I have the honor to be Sir your Obt. Hle Servt
Rob Ritchie Consul of the US of America
 

   
   RC and enclosures (DNA: RG 59, CD, Cap Haitien, vol. 3). RC docketed by Wagner as received 9 June. Enclosures 12 pp., partly in French (see n. 1).



   
   Ritchie enclosed copies of letters that he had exchanged with Toussaint and Agé from 28 Feb. to 4 May on the Sanby case. According to the account Sanby gave Ritchie, the American seaman had missed his ship’s sailing from Trinidad because he was sick and then had taken passage on a British ship headed for St. Thomas with a Spanish crew that mutinied at sea. The Spaniards murdered the captain and mate before running the vessel aground near Jacmel.



   
   Pierre Agé, a white French officer in Toussaint’s service, acted as adjutant general or chief of staff until February 1802 when, as commander at Port-au-Prince (Port Républicain), his loyalties shifted to the forces Napoleon had sent to retake Saint-Domingue (Thomas O. Ott, The Haitian Revolution, 1789–1804 [Knoxville, Tenn., 1973], p. 117; Ralph Korngold, Citizen Toussaint [New York, 1944], pp. 136, 140, 258–60).



   
   Robert Ritchie, a Pennsylvania native, was nominated to be U.S. consul in Port-au-Prince in March 1799 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:322).


